DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP, and Survey & Certification
SMDL# 10-012
ACA# 3
June 22, 2010
RE: Extension of the Money Follows the Person
Rebalancing Demonstration Program
Dear State Medicaid Director:
On March 23, 2010, President Obama signed into law the Patient Protection and Affordable Care
Act (the Affordable Care Act), Pub. L. No. 111-148. This landmark legislation includes several
provisions addressing the needs of people living with disabilities and elderly individuals who
require long-term care, including the extension of the Money Follows the Person Rebalancing
(MFP) Demonstration Program for an additional 5 years (the funding was scheduled to expire at
the end of FY 2011). The extension of the MFP Demonstration Program through 2016 offers
States substantial resources and additional program flexibilities to remove barriers and improve
people’s access to community supports and independent living arrangements.
This letter provides background about the MFP Demonstration Program, explains improvements
made by the Affordable Care Act, details how the Affordable Care Act will impact current MFP
grantees, and provides preliminary information for non-participating States that may be
interested in pursuing new funding. As discussed in our letter of May 20, 2010, the MFP
Demonstration Program is an important tool States can use to make greater progress in achieving
the promise of the ADA and Olmstead. That letter is available at
http://www.cms.gov/smdl/downloads/SMD10008.pdf
Background
The MFP Rebalancing Demonstration Program provides assistance to States to balance their
long-term care systems and help Medicaid enrollees transition from institutions to the
community. The MFP Demonstration Program, authorized by Congress in section 6071 of the
Deficit Reduction Act of 2005 (DRA), is designed to help States shift Medicaid’s long-term care
spending from institutional care to home- and community-based services (HCBS). Congress
initially authorized up to $1.75 billion in Federal funds through fiscal year (FY) 2011 to:
1) Increase the use of HCBS and reduce the use of institutionally-based services;
2) Eliminate barriers and mechanisms in State law, State Medicaid plans, or State budgets that
prevent or restrict the flexible use of Medicaid funds to enable Medicaid-eligible individuals
to receive long-term care in the settings of their choice;
3) Strengthen the ability of Medicaid programs to assure continued provision of HCBS to those
individuals who choose to transition from institutions; and,
4) Ensure that procedures are in place to provide quality assurance and continuous quality
improvement of HCBS.

Page 2 – State Medicaid Director
The MFP Demonstration Program offers an enhanced Federal Medical Assistance Percentage
(FMAP), as well as significant financial resources, to support the administration of the
demonstration and implementation of broader infrastructure investments. These investments
include initiatives such as: creating systems for performance improvement and quality assurance,
developing housing initiatives, supporting staff for key transition activities, improving the direct
care workforce, and building “no wrong door” access to care systems.
Currently, twenty-nine States and the District of Columbia have implemented MFP
Demonstration Programs. After a pre-implementation period, States began actively transitioning
individuals into community settings in the spring of 2008. Since the beginning of calendar year
2009, the number of participants transitioning has increased as solutions to barriers were
identified and significant technical assistance is continuing to be provided to help States meet
transition benchmarks they set. As of December 2009, almost 6,000 individuals have returned to
the community as a result of these demonstrations.
Advantages to Participating States
This section reviews some of the benefits to States of participating in the MFP Demonstration
Program, including opportunities to develop unique home and community-based demonstration
services to help individuals make the transition from institutional care to quality, person-centered
services in the home:
Enhanced FMAP: The MFP Demonstration Program provides an enhanced FMAP rate for
qualified services, which include HCBS services and demonstration services. This rate is equal
to taking the published FMAP for a State, subtracting it from 100 percent, and dividing the total
by half, and adding that percentage to the published FMAP. As an example, a State that
normally has a 50 percent FMAP will have a 75 percent FMAP under MFP. The enhanced MFP
FMAP cannot exceed 90 percent. The enhanced rate is available for qualified services provided
to an MFP participant for 365 days after transition from an institution.
Increased FMAP through December 31, 2010: The American Recovery and Reinvestment Act
of 2009 (Recovery Act) provides States an increased FMAP from October 1, 2008 through
December 31, 2010. CMS will use the applicable Recovery Act increased FMAP as the base
from which to calculate States’ MFP-enhanced FMAP rate each quarter during this period,
subject to a 90 percent cap. To illustrate, if a State’s regular FMAP rate is 50 percent, and is 62
percent under the Recovery Act, then the MFP enhanced rate would be 81 percent (rather than 75
percent, as in the example above). The resulting enhanced MFP FMAP rate cannot exceed 90
percent.
National Technical Assistance (TA): CMS has contracted with experts in the long-term care
field to assist grantees, at no cost to the State, by providing the support and expertise necessary
to enable the States to work through problems and barriers to implementation. The TA
providers, along with support from the CMS Project Officers and Regional Office Analysts, are
available to ensure success.
HCBS and Demonstration Services: HCBS and demonstration services are reimbursed at the
enhanced MFP FMAP. Qualified HCBS services are HCBS waiver services that will continue

Page 3 – State Medicaid Director
once the MFP Demonstration Program has ended. Demonstration services are services that can
be covered under Medicaid and that will only be billed to grant funding during an individual’s
12-month transition period. After the demonstration period, the State is not obligated to continue
the demonstration services, but may choose to fund them through Medicaid for eligible
individuals, or through other funding streams.
Supplemental Services: Reimbursement is provided for services that will only be available for
the MFP Demonstration Program period and are not covered by Medicaid. These services are
reimbursed at the State’s published FMAP (which includes the increased FMAP during the
Recovery Act period).
Full Reimbursement for Specific Administrative Costs: Reimbursement associated with the
operation of the MFP grant may be provided after the submission, review, and approval of the
grant application’s Operational Protocol. Examples of eligible reimbursable items that may be
considered in a State application’s Operational Protocols are: key personnel; MFP travel,
training, outreach and marketing; IT infrastructure to accommodate the MFP reporting
requirements; and completing the Quality of Life survey requirements.
The Affordable Care Act
Section 2403 of the Affordable Care Act (ACA), titled “Money Follows the Person Rebalancing
Demonstration,” provides an opportunity for those States that are presently participating in the
program to continue building and strengthening their MFP Demonstration Programs and for
additional States to participate. The law amends section 6071 of the DRA to make the following
changes:
1) Extends the MFP Demonstration Program through September 30, 2016, and appropriates an
additional $450 million for each FY 2012-2016, totaling an additional $2.25 billion. Any
remaining MFP appropriation at the end of each FY carries over to subsequent FYs and is
available to make grant awards to current and new grantees until FY 2016. Grant awards
shall be made available to the State for the FY in which the award was received and for
additional FYs. As such, any unused portion of a State grant award made in 2016 would be
available to the State until 2020.
2) Expands the definition of who may be eligible for the demonstration. Under the DRA, only
those individuals who resided in a qualified institution for more than 6 months were eligible
to participate in the MFP Demonstration Program. For these individuals, the increased
FMAP to the State for HCBS is available up to 365 days after the individual transitions from
an institution to the community.
Under the Affordable Care Act, individuals that reside in an institution for more than 90
consecutive days are now eligible to participate in the demonstration. However, one
exception applies in the expanded definition of eligibility: days that an individual was
residing in the institution for the sole purpose of receiving short-term rehabilitation services
that are reimbursed under Medicare are excluded and will not be counted toward the 90-day
required period. On May 17, 2010, CMS issued additional policy guidance to existing

Page 4 – State Medicaid Director
grantees regarding the criteria, detailed in the grant solicitation, that should be used to
determine the applicability of the new 90-day exclusion.
3) Additional funding is provided through 2016 for the National MFP Evaluation. The
Affordable Care Act extends the DRA provision that a maximum of $1.1 million per year
shall be available for research and evaluation purposes and is part of the $2.25 billion total
noted above.
What This Means for Current Grantees
The current MFP Demonstration Programs will experience a seamless transition into the next 5
years of the Demonstration authorized under the Affordable Care Act. CMS will not require
currently participating States to compete again through a new solicitation process. States will
only need to submit a written request to the CMS Grants Office in the summer of 2011 for
continued participation in the MFP grant program. All current MFP grantees may continue to
operate their programs within their approved Operational Protocols, and, in response to annual
budget requests, CMS will make supplemental grant awards through 2016. However, given the
program extension, additional funding, and added program flexibility provided by the Affordable
Care Act, we expect and encourage current grantees to explore immediately – in consultation
with CMS – opportunities to modify, extend, and expand their existing programs.
MFP Grants May Be Awarded to States Not Currently Participating
CMS will post a grant solicitation in late July to www.grants.gov to offer States not currently
participating the opportunity to apply for an MFP Demonstration Program Grant through a
competitive award process. Early in the solicitation process, CMS will provide States with
specifications for developing the grant application. Assistance to interested States will be
provided via State/applicant calls and Webinar briefings. If awarded a grant, the State’s
application will become the Operational Protocol for program implementation, enabling the State
to begin transitioning individuals soon after the award. After the posting to www.grants.gov,
States will have 120 days to develop and submit the MFP application.
Extension of the MFP Demonstration Program and funding is an important outcome of the
Affordable Care Act for thousands of persons living with disabilities and elderly individuals who
are unable to secure the support they need to achieve their choice of community living. For
participating States, the extension of the program with additional funding is an opportunity for
States to continue to expand MFP Demonstration Programs and to make significant progress in
rebalancing their long-term care systems. For those States now eligible to apply for a new MFP
Rebalancing Demonstration Program, it is a unique opportunity to give many individuals, now
living in institutions across this nation, the choice to live and receive long-term care services in
their homes and communities.

Page 5 – State Medicaid Director

We hope you will find this information helpful. Questions regarding the MFP Demonstration
Program may be directed to Ms. Barbara Edwards, Director, Disabled and Elderly Health
Programs Group at 410-786-7089.
Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

